UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7444


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHFORD EMANUEL GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:02-cr-00150-FDW-1; 3:12-cv-00492-FDW)


Submitted:   December 13, 2012             Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashford Emanuel Galloway, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashford Emanuel Galloway seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.      § 2255    (West       Supp.         2012)       motion,    and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge     issues          a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard       by        demonstrating             that

reasonable      jurists       would      find     that     the          district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on   procedural         grounds,          the        prisoner       must

demonstrate       both    that     the    dispositive         procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Galloway has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Galloway’s notice of appeal

and    informal      brief    as   an     application         to       file    a    second    or

                                            2
successive § 2255 motion.                United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:              (1) newly discovered evidence, not previously

discoverable          by   due    diligence,       that    would        be    sufficient      to

establish        by    clear      and   convincing         evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the     movant    guilty         of   the    offense;      or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                  Galloway’s claims do not satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

             We dispense with oral argument because the facts and

legal    contentions          are     adequately     presented          in    the    materials

before    this        court   and     argument     would    not    aid       the     decisional

process.

                                                                                      DISMISSED




                                               3